Case 1:18-cv-12543-NLH-AMD Document 34 Filed 07/16/20 Page 1 of 20 PageID: 244



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
 ______________________________
                                :
 MALCOLM HUNTER,                :
                                :
           Plaintiff,           :    Civ. No. 18-12543 (NLH) (AMD)
                                :
      v.                        :         OPINION
                                :
                                :
                                :
 CHIGOZIE IBE, et al.,          :
                                :
           Defendants.          :
 ______________________________:

 APPEARANCES:

 Salvatore J. Siciliano, Esq.
 Michael J. Hagner, Esq.
 Siciliano & Associates, LLC
 Attorneys at Law
 16 South Haddon Avenue
 P.O. Box 25
 Haddonfield, NJ 08033

      Attorneys for Plaintiff

 Craig Carpenito, United States Attorney
 Anne B. Taylor, Assistant United States Attorney
 Office of the U.S. Attorney
 District Of New Jersey
 401 Market Street, 4th Floor
 P.O. Box 2098
 Camden, NJ 08101

      Attorneys for Defendants

 HILLMAN, District Judge

      Plaintiff Malcolm Hunter is proceeding on his amended

 complaint raising claims under Bivens v. Six Unknown Named
Case 1:18-cv-12543-NLH-AMD Document 34 Filed 07/16/20 Page 2 of 20 PageID: 245



 Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971); the

 Federal Tort Claims Act, (“FTCA”); and the New Jersey

 Constitution.    ECF No. 26.    Defendants move to dismiss all

 claims except the FTCA medical malpractice claims against the

 United States.    ECF No. 27.    Plaintiff opposes the motion.        ECF

 No. 29.

      For the following reasons, the motion to dismiss is granted

 in part.

 I. BACKGROUND

      For purposes of the motion to dismiss, the Court accepts

 the facts alleged in the amended complaint as true.          Plaintiff

 was incarcerated in FCI Fort Dix, New Jersey at the times

 relevant to this complaint.      ECF No. 26 ¶ 5.     On or about April

 10, 2016, multiple inmates attacked Plaintiff.          Id. ¶ 19.

 “During that incident he sustained multiple injuries to his head

 and hands including a stab wound to the right hand, loss of

 consciousness, the fracture of two of his fingers and facial

 laceration.”    Id. ¶ 20.

      After arriving at Health Services, Plaintiff told

 Defendants Wawryzniak and Thomas, respectively a paramedic and

 lieutenant, that he did not know how he got there as he had been

 knocked unconscious and that he believed his hands were broken.

 Id. ¶ 22.   He also said that a cut above his left eye would not

 stop bleeding.    Id. ¶ 23.    Along with Dr. Sceusa, Defendants

                                      2
Case 1:18-cv-12543-NLH-AMD Document 34 Filed 07/16/20 Page 3 of 20 PageID: 246



 Wawryzniak and Thomas applied a steri-strip on the head wound

 and gave Plaintiff a tetanus shot before placing him in the

 lieutenant’s office to wait for a transfer to the special

 housing unit (“SHU”).     Id. ¶ 24.       Plaintiff cleaned his stab

 wound by himself and told Defendants Wawryzniak and Thomas that

 he was in pain and needed medical care.          Id.   ¶ 25.   They did

 not respond to his complaints.       Id. ¶ 26.     Plaintiff had to

 sleep on the floor of the SHU holding cell because it was

 already occupied by another inmate.          Id. ¶ 27.   No one observed

 Plaintiff in the cell or otherwise provided him medical

 attention during the night.      Id. ¶¶ 27-28.

      Plaintiff was taken to the emergency room the next

 afternoon.    Id. ¶ 29.   A radiology report showed that

 Plaintiff’s right fifth finger and left third finger were

 fractured.    Id.   Plaintiff was prescribed 600 milligrams of

 Motrin to be taken every eight hours for pain and a daily dose

 of an antibiotic, Augmentin.       Id. ¶ 30.     The discharge

 instructions “included a mandatory follow-up visit with a

 primary care physician in two days and a mandatory follow-up

 visit with an orthopedist in approximately 30 days.”            Id. ¶ 31.

 According the amended complaint, neither visit took place and

 Plaintiff was denied his prescriptions by Defendants Turner-

 Foster, Ibe, and West.      Id. ¶ 32.      He did receive pain

 medication on April 12, 2016.       Id. ¶ 33.

                                       3
Case 1:18-cv-12543-NLH-AMD Document 34 Filed 07/16/20 Page 4 of 20 PageID: 247




       On April 13, 2016, Plaintiff complained several times that

 he needed his antibiotic.      Id. ¶ 34.    Defendant Ibe examined

 Plaintiff and prescribed him a different antibiotic and

 instructed Plaintiff to take it three times a day and change his

 wound dressings three time a week for 21 days.          Id. ¶ 35.

 Plaintiff did not receive his dressing changes and did not

 receive his antibiotic until about April 16.         Id. ¶ 36.

 Plaintiff told Defendant Ibe and other staff members that he

 needed an x-ray, but Defendant Ibe allegedly told him “You have

 to remember, this is jail.”      Id. ¶¶ 37-38.     A nurse purportedly

 told Plaintiff sometime in May 2016 “that he was on the list for

 an x-ray, that the nurse tried to get Plaintiff for the x-ray,

 but that the nurse’s boss would not let him do so.”           Id. ¶ 39.

 Plaintiff received the x-ray on June 1, 2016.         Id. ¶ 40.

       On June 8, 2016, Plaintiff had surgery on his hand.           Id. ¶

 41.   The doctor told Plaintiff “that he had told staff to bring

 Plaintiff for his follow-up appointment and that the delay

 caused the need for surgery and that the delay further caused

 Plaintiff’s finger to never be the same.”         Id. ¶ 42.    Plaintiff

 was prescribed oxycodone-acetaminophen to be taken every 4 hours

 as needed.    Id. ¶ 43.   Plaintiff did not receive this pain

 medication until 2:00 p.m. the next day.         Id. ¶ 46.    Follow-up

 appointments were scheduled for June 15, 17, and 20, 2016, but

                                      4
Case 1:18-cv-12543-NLH-AMD Document 34 Filed 07/16/20 Page 5 of 20 PageID: 248



 they never took place.      Id. ¶¶ 43-44.    According to Defendant

 Ibe, the doctor did come to see Plaintiff on June 21, 2016 but

 was sent away “due to ‘activity in SHU.’”         Id. ¶ 47.    Plaintiff

 alleges that Defendants consistently denied him medical care

 from June 16 to June 22, 2016.       Id. ¶ 49.

       On approximately June 24, 2016, Plaintiff was seen by

 Defendant Bynum for a blister that had developed on his finger,

 which turned out to be a staph infection.         Id. ¶¶ 52-53.    He did

 not receive the medication for the infection until five days

 later.   Id. ¶ 54.    Defendant Gibb refused to provide Plaintiff

 with water from a drinking fountain to take the medication and

 told Plaintiff to take the water from the shower.          Id. ¶¶ 55-57.

 Defendant Gibb said Plaintiff refused the medication because he

 would not get back into the shower to get water.          Id. ¶ 57.

       Plaintiff also alleges Defendants did not treat a wound on

 his arm that developed from removing the cast for six hours on

 July 12, 2016.    Id. ¶¶ 59-61.     He states he did not receive any

 follow-up care from the doctor until November 4, 2016.           Id. ¶¶

 64-65.   He alleges his injuries are permanent because Defendants

 failed to provide proper medical care at FCI Fort Dix.           Id. ¶

 69.

       Defendants move for partial dismissal of the amended

 complaint.    They argue that Plaintiff has not stated a claim

 against the individual defendants and may only proceed against

                                      5
Case 1:18-cv-12543-NLH-AMD Document 34 Filed 07/16/20 Page 6 of 20 PageID: 249



 the United States on his medical malpractice tort claim.

 Plaintiff concedes that the claims based on the New Jersey

 Constitution may be dismissed but otherwise opposes the motion.

 ECF No. 29.

 II. STANDARD OF REVIEW

      When considering a motion to dismiss a complaint for

 failure to state a claim, Fed. R. Civ. P. 12(b)(6), the Court

 must accept all well-pleaded allegations in the complaint as

 true and view them in the light most favorable to the non-moving

 party.   A motion to dismiss may be granted only if the plaintiff

 has failed to set forth fair notice of what the claim is and the

 grounds upon which it rests that make such a claim plausible on

 its face.    Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007).

 Although Rule 8 does not require “detailed factual allegations,”

 it requires “more than an unadorned, the-defendant-unlawfully-

 harmed-me accusation.”      Ashcroft v. Iqbal, 556 U.S. 662, 678

 (2009) (citing Twombly, 550 U.S. at 555).

      In reviewing the sufficiency of a complaint, the Court must

 “tak[e] note of the elements [the] plaintiff must plead to state

 a claim.    Second, it should identify allegations that, because

 they are no more than conclusions, are not entitled to the

 assumption of truth.     Finally, [w]hen there are well-pleaded

 factual allegations, [the] court should assume their veracity

 and then determine whether they plausibly give rise to an

                                      6
Case 1:18-cv-12543-NLH-AMD Document 34 Filed 07/16/20 Page 7 of 20 PageID: 250



 entitlement to relief.”      Connelly v. Lane Const. Corp., 809 F.3d

 780, 787 (3d Cir. 2016) (alterations in original) (internal

 citations and quotation marks omitted).        “[A] complaint's

 allegations of historical fact continue to enjoy a highly

 favorable standard of review at the motion-to-dismiss stage of

 proceedings.”    Id. at 790.

 III. DISCUSSION

 A.   Statute of Limitations

      Defendants argue the constitutional claims must be

 dismissed as the original complaint was filed more than two

 years after the claims accrued.       “In Bivens actions, the rules

 for determining the limitation period are the same as those used

 in 42 U.S.C. § 1983 actions.”       Torruella-Torres v. FCI Fort Dix,

 218 F. Supp. 3d 270, 273 (D. Del. 2016), aff'd sub nom.

 Torruella-Torres v. Fort Dix FCI, 678 F. App'x 59 (3d Cir.

 2017).   In New Jersey, the statute of limitations is two years

 from the claims’ accrual.      N.J.S.A. 2A:14-2.

      Bivens claims accrue “when the plaintiff knew or should

 have known of the injury upon which its action is based.”

 Sameric Corp. of Delaware v. City of Phila., 142 F.3d 582, 599

 (3d Cir. 1998).    Plaintiff’s claims had accrued by July 2016

 because he was aware of his injury, the denial of medical care,

 by that time.    “As a general matter, a cause of action accrues

 at the time of the last event necessary to complete the tort,

                                      7
Case 1:18-cv-12543-NLH-AMD Document 34 Filed 07/16/20 Page 8 of 20 PageID: 251



 usually at the time the plaintiff suffers an injury.”           Kach v.

 Hose, 589 F.3d 626, 634 (3d Cir. 2009).        “‘The cause of action

 accrues even though the full extent of the injury is not then

 known or predictable.’”      Wallace v. Kato, 549 U.S. 384, 391

 (2007) (quoting 1 C. Corman, Limitation of Actions § 7.4.1, pp.

 526–527 (1991)).     Accepting the facts alleged in the amended

 complaint as true, Plaintiff had a complete cause of action as

 of July 12, 2016, requiring him to file his complaint by July

 12, 2018.

      Plaintiff submitted his complaint on July 8, 2018, putting

 him within the two-year period.       Moreover, this Court is

 required to toll the statute of limitations during the

 administrative exhaustion process.        “[B]ecause exhaustion of

 prison administrative remedies is mandatory under the Prison

 Litigation Reform Act (“PLRA”), the statute of limitations

 applicable to [PLRA] actions should be tolled while a prisoner

 pursues the mandated remedies.”       Wisniewski v. Fisher, 857 F.3d

 152, 158 (3d Cir. 2017).      The parties have not addressed the

 timing of Plaintiff’s administrative exhaustion.          Thus, even if

 Plaintiff’s claims accrued immediately after the assault on

 April 10, 2016, the Court cannot rule out the possibility that

 the complaint was filed within the two-year-period after

 Plaintiff completed his administrative remedies.          As the statute

 of limitations is an affirmative defense to be pled and proved

                                      8
Case 1:18-cv-12543-NLH-AMD Document 34 Filed 07/16/20 Page 9 of 20 PageID: 252



 by Defendants, the Court declines to dismiss the amended

 complaint based on the statute of limitations.

 B.   Bivens Claims

      1.    Sovereign Immunity

      Defendants argue the Bivens claims against the United

 States must be dismissed as it is immune from suit.          The Court

 agrees.

      The United States has sovereign immunity for constitutional

 claims.   Tucker v. Sec’y of Health & Human Servs., 588 F. App’x

 110, 115 (3d Cir. 2014); Perez–Barron v. United States, 480 F.

 App’x. 688, 691 (3d Cir. 2012) (citing Chinchello v. Fenton, 805

 F.2d 126, 130 n.4 (3d Cir. 1986)).        “[W]aivers of federal

 sovereign immunity must be ‘unequivocally expressed’ in the

 statutory text.”     United States v. Idaho ex rel. Dir., Idaho

 Dep’t of Water Res., 508 U.S. 1, 6 (1993).         All Bivens claims

 against the United States, and the Federal Bureau of Prisons to

 the extent Plaintiff seeks to bring Bivens claims against that

 agency, are dismissed with prejudice.        FDIC v. Meyer, 510 U.S.

 471, 483-85 (1994).

      2.    Personal Involvement

      Defendants next argue that Plaintiff has failed to state a

 claim against Dr. Sood, Burlew, Watson, Clarke, Ms. Boyd, Mr.

 Melsky, Mr. Eckerson, Mr. McCool, Mr. Wilks, Ms. Barton, the

 Warden of FCI Fort Dix, and the BOP Northeast Regional Director.

                                      9
Case 1:18-cv-12543-NLH-AMD Document 34 Filed 07/16/20 Page 10 of 20 PageID: 253



 “To state a claim under Bivens, a claimant must show: (1) a

 deprivation of a right secured by the Constitution and laws of

 the United States; and (2) that the deprivation of the right was

 caused by an official acting under color of federal law.”

 Torruella-Torres v. FCI Fort Dix, 218 F. Supp. 3d 270, 272 n.1

 (D. Del. 2016).

       Plaintiff states Dr. Sood was employed at Fort Dix and

 “oversaw the medical actions and omissions described herein.”

 ECF No. 26 ¶ 7.     Plaintiff has not alleged any other facts

 against Dr. Sood, arguing that since Dr. Sood is “liable to

 Plaintiff through [his] omissions, there are no acts to plead

 with specificity at this juncture. . . . Defendant Dr. Sood

 oversaw the negligent conduct described in the complaint and

 failed to act.     As there is no act to describe, Dr. Sood’s

 omissions can only be plead to a limited degree of specificity,

 which Plaintiff has done.”       ECF No. 29 at 7.     “The allegations

 of [Defendants’] omissions are sufficient to survive the instant

 motion to dismiss as failures to act by their nature can only be

 described in limited specificity.”        Id.

       Failure to supervise or failure to intervene are distinct

 Eighth Amendment claims with specific pleading requirements.            To

 state a failure-to-supervise claim, Plaintiff must identify a

 supervisory policy or practice that Dr. Sood failed to employ,

 and provide sufficient facts that, if true, would show: “(1) the

                                      10
Case 1:18-cv-12543-NLH-AMD Document 34 Filed 07/16/20 Page 11 of 20 PageID: 254



 policy or procedures in effect at the time of the alleged injury

 created an unreasonable risk of a constitutional violation; (2)

 the defendant-official was aware that the policy created an

 unreasonable risk; (3) the defendant was indifferent to that

 risk; and (4) the constitutional injury was caused by the

 failure to implement the supervisory practice or procedure.”

 Barkes v. First Corr. Med., Inc., 766 F.3d 307, 317 (3d Cir.

 2014), rev’d on other grounds sub nom. Taylor v. Barkes, 572

 U.S. 822 (2015) (citing Sample v. Diecks, 885 F.2d 1099, 1118

 (3d Cir. 1989)).     “[D]eliberate indifference to a known risk

 will ordinarily be demonstrated by evidence that the supervisory

 official failed to respond appropriately in the face of an

 awareness of a pattern of such injuries.”         Sample, 885 F.2d at

 1118.

         “To be directly liable under a failure to intervene

 theory, (1) the plaintiff must have ‘demonstrate[d] that her

 underlying constitutional rights were violated[,]’; (2) the

 officer had a duty to intervene; and (3) the officer must have

 had a ‘realistic and reasonable opportunity to intervene.’”

 Klein v. Madison, 374 F. Supp. 3d 389, 419 (E.D. Pa. 2019)

 (quoting Adams v. Officer Eric Selhorst, 449 F. App’x 198, 204

 (3d Cir. 2011); Smith v. Mensinger, 293 F.3d 641, 650–51 (3d

 Cir. 2002)) (alterations in original).         Plaintiff has not

 alleged any facts about Dr. Sood’s knowledge of events or

                                      11
Case 1:18-cv-12543-NLH-AMD Document 34 Filed 07/16/20 Page 12 of 20 PageID: 255



 specific occasions in which he failed to act.          Allegations that

 are no more than conclusions are not entitled to the assumption

 of truth.    Connelly v. Lane Const. Corp., 809 F.3d 780, 787 (3d

 Cir. 2016).    Plaintiff has failed to state a claim against Dr.

 Sood.

       Plaintiff’s allegations against Burlew, Watson, Ms. Boyd,

 Mr. Melsky, Mr. Wilks, Ms. Barton, Clarke, the Warden of FCI

 Fort Dix, and the BOP Northeast Regional Director suffer from

 similar defects.     Plaintiff vaguely alleges that Mr. Wilks and

 Ms. Burton “performed or failed to perform the actions and

 omissions described herein, including but not limited to denying

 the plaintiff the opportunity to access medical care,” ECF No.

 26 ¶ 15, but no further factual allegations appear in the

 amended complaint.     He states Defendants Burlew, Clarke, 1 and

 Watson, “are and were at all time relevant hereto correctional

 officers in the receiving and discharge department at FCI – Fort

 Dix,” id. ¶ 10, but nothing else.

       Case Manager Ms. Boyd and Counselor Mr. Melsky are alleged

 to have been “aware, or should have been aware of the actions

 and omissions described herein and ignored them, or performed or

 failed to perform the actions and omissions, including but not




 1 Defendant “Clarke”, an officer in the receiving and discharge
 department, appears to be a separate person from Defendant
 “Clark”, an officer in the SHU. ECF No 26 ¶¶ 10, 14.

                                      12
Case 1:18-cv-12543-NLH-AMD Document 34 Filed 07/16/20 Page 13 of 20 PageID: 256



 limited to refusing prescribed medication to the plaintiff and

 refusing to give the plaintiff an opportunity to access medical

 care or legal administrative remedies.”         Id. ¶ 12.    “[A]bsent a

 reason to believe (or actual knowledge) that prison doctors or

 their assistants are mistreating (or not treating) a prisoner, a

 non-medical prison official . . . will not be chargeable with

 the Eighth Amendment scienter requirement of deliberate

 indifference.”     Spruill v. Gillis, 372 F.3d 218, 236 (3d Cir.

 2004).   Plaintiff has not alleged any facts from which this

 Court could reasonably infer that Plaintiff’s case manager and

 counselor were aware of any problem with Plaintiff’s treatment

 by the medical staff.

       Finally, Plaintiff alleges the Warden of FCI Fort Dix and

 the BOP Northeast Regional Director are liable because they

 employ the other defendants.       ECF No. 26 ¶ 16.     “[] Government

 officials may not be held liable for the unconstitutional

 conduct of their subordinates under a theory of respondeat

 superior.”    Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009).

 Plaintiff must be able to point to specific facts that indicate

 these supervisory defendants’ personal involvement in the denial

 of constitutional rights.       Having failed to do that, the

 constitutional claims against them must be dismissed.

       The Court concludes that Plaintiff has alleged the bare

 minimum of facts against Defendants McCool and Eckerson, e.g.,

                                      13
Case 1:18-cv-12543-NLH-AMD Document 34 Filed 07/16/20 Page 14 of 20 PageID: 257



 they denied care to Plaintiff after his surgery, to allow the

 constitutional claims to proceed against them.          The

 constitutional claims against Dr. Sood, Burlew, Clarke, Watson,

 Ms. Boyd, Mr. Melsky, Mr. Wilks, Ms. Barton, the Warden of FCI

 Fort Dix, and the BOP Northeast Regional Director shall be

 dismissed without prejudice for failure to state a claim.            Fed.

 R. Civ. P. 12(b)(6).

       3.      Fifth Amendment Claim

       Next, Defendants assert that Count 1, alleging violations

 of Plaintiff’s substantive due process rights, ECF No. 26 at 10,

 must be dismissed because his claims of denial of medical care

 are redressable under the Eighth Amendment.          Plaintiff argues

 the Court should not dismiss the Fifth Amendment claim because

 no court has ruled on the merits of either the Fifth Amendment

 or Eighth Amendment claim.       ECF No. 29 at 10-11.     He asserts he

 should be able to take discovery before the Court dismisses any

 claim.

       “[S]ubstantive due process does protect a right to medical

 care.      Typically, substantive due process rights are invoked by

 pre-trial detainees and other nonconvicted persons seeking

 medical care who cannot invoke the Eighth Amendment.”           Cooleen

 v. Lamanna, 248 F. App'x 357, 362 (3d Cir. 2007) (per curiam).

 As a convicted and sentenced prisoner, Plaintiff “can properly

 invoke the Eighth Amendment to challenge issues relating to his

                                       14
Case 1:18-cv-12543-NLH-AMD Document 34 Filed 07/16/20 Page 15 of 20 PageID: 258



 medical care.     The very viability of his Eighth Amendment claims

 means that his substantive due process claims are without merit

 . . . .”    Id.   Courts have consistently held “that if a

 constitutional claim is covered by a specific constitutional

 provision, such as the Fourth or Eighth Amendment, the claim

 must be analyzed under the standard appropriate to that specific

 provision, not under the rubric of substantive due process.”

 United States v. Lanier, 520 U.S. 259, 272 n.7 (1997); see also

 County of Sacramento v. Lewis, 523 U.S. 833, 843 (1998).

       Plaintiff’s argument that the Court cannot dismiss the

 Fifth Amendment claims until after discovery is a nonstarter.

 Rule 12(b)(6) permits a court to dismiss a claim when the facts

 alleged would not entitle the plaintiff to relief.           Similarly, §

 1915(e) requires the Court to dismiss any action that fails to

 state a claim on which relief may be granted.          28 U.S.C. §

 1915(e)(2)(B)(ii). 2    It would be a waste of the parties’ and the

 Court’s resources to require discovery on a claim that is

 without merit ab initio.

       Moreover, a court has reviewed the merits of Plaintiff’s

 Eighth Amendment claims.      The Honorable Jerome B. Simandle

 reviewed the initial complaint as required by § 1915(e) and

 concluded that Plaintiff had sufficiently alleged an Eighth


 2 The complaint is subject to § 1915 because Plaintiff is
 proceeding in forma pauperis.

                                      15
Case 1:18-cv-12543-NLH-AMD Document 34 Filed 07/16/20 Page 16 of 20 PageID: 259



 Amendment claim.     ECF No. 5.    The Fifth Amendment claim is

 duplicative and shall be dismissed as to all Defendants.            See

 Graham v. Poole, 476 F. Supp. 2d 257, 261 (W.D.N.Y. 2007); Davis

 v. Pennsylvania Dep't of Corr., No. 05-1558, 2006 WL 2927631, at

 *10 (W.D. Pa. Oct. 12, 2006) (“There is no sustainable

 substantive due process claim in the alternative to a claim

 governed under the Eighth Amendment standards . . . .”).

       4.    Summarization

       Plaintiff’s Bivens claims are dismissed with prejudice as

 to the United States and the Federal Bureau of Prisons.            Count 1

 is dismissed without prejudice as to all Defendants.           The Eighth

 Amendment claim is dismissed without prejudice as to Burlew,

 Clarke, Watson, Ms. Boyd, Mr. Melsky, Mr. Wilks, Ms. Barton, the

 Warden of FCI Fort Dix, and the BOP Northeast Regional Director.

 C.    Federal Tort Claims Act

       Plaintiff’s next set of claims are brought under the FTCA.

 “As the Supreme Court has stated, ‘[t]he United States, as

 sovereign, is immune from suit save as it consents to be sued,

 and the terms of its consent to be sued in any court define that

 court’s jurisdiction to entertain the suit.’”          CNA v. United

 States, 535 F.3d 132, 140-41 (3d Cir. 2008), as amended (Sept.

 29, 2008) (quoting United States v. Sherwood, 312 U.S. 584, 586

 (1941)) (alteration in original).         The FTCA acts as a limited

 waiver of that immunity, “and permits suits against the United

                                      16
Case 1:18-cv-12543-NLH-AMD Document 34 Filed 07/16/20 Page 17 of 20 PageID: 260



 States for torts committed by ‘any employee of the Government

 while acting within the scope of his office or employment, under

 circumstances where the United States, if a private person,

 would be liable to the claimant in accordance with the law of

 the place where the act or omission occurred.’”          S.R.P. ex rel.

 Abunabba v. United States, 676 F.3d 329, 332 (3d Cir. 2012)

 (quoting 28 U.S.C. § 1346(b)(1)).

       1.     Scope of Employment

       The FTCA “immunizes federal employees for ‘negligent or

 wrongful act[s] or omission[s]’ committed while acting within

 the scope of [their] office or employment.’”          Gilbert v. United

 States Bureau of Alcohol, Tobacco, Firearms & Explosives, 306 F.

 Supp. 3d 776, 784 (D. Md. 2018) (quoting 28 U.S.C. § 2679(b)(1))

 (alterations in original), aff'd, 805 F. App'x 198 (4th Cir.

 2020).     “Upon certification by the Attorney General that the

 defendant employee was acting within the scope of his [or her]

 office or employment at the time of the incident out of which

 the claim arose . . . the United States shall be substituted as

 the party defendant.”      28 U.S.C. § 2679(d)(1).      “The scope

 certification is prima facie evidence that the employee's

 challenged conduct occurred within the scope of employment, but

 it is not conclusive.”      Schrob v. Catterson, 967 F.2d 929, 936

 (3d Cir. 1992).     “Thus, a plaintiff challenging the




                                      17
Case 1:18-cv-12543-NLH-AMD Document 34 Filed 07/16/20 Page 18 of 20 PageID: 261



 certification has the burden of coming forward with specific

 facts rebutting it.”      Id.

       The United States submitted a certification that the

 individual defendants were acting within the scope of their

 employment during the events alleged in the amended complaint,

 ECF No. 27-2; therefore, the Court must substitute the United

 States as the defendant in the tort claims unless Plaintiff can

 rebut that presumption.      Plaintiff cursorily alleges that the

 individual defendants were acting outside the scope of their

 federal employment but fails to offer any specific facts

 supporting this argument.       ECF No. 29 at 11.

       As Plaintiff has not rebutted the presumption with specific

 facts, the Court concludes the individual defendants were acting

 within the scope of their federal employment during the actions

 alleged in the amended complaint.         See Riley v. Potter, No. 08–

 5167, 2010 WL 125841, at *7 (D.N.J. Jan. 7, 2010) (dismissing

 tort claims because “Plaintiffs . . . set forth no facts in

 their complaint or pleadings creating a plausible scenario under

 which [the tortfeasor] acted outside the scope of employment . .

 . .”).   The United States is substituted as defendant for all

 FTCA claims.




                                      18
Case 1:18-cv-12543-NLH-AMD Document 34 Filed 07/16/20 Page 19 of 20 PageID: 262



       2.    Intentional Infliction of Emotional Distress

       Substituted as the sole defendant on the FTCA claims, the

 United States argues the intentional infliction of emotional

 distress claim should be dismissed for failure to state a claim.

       “[T]o establish a claim for intentional infliction of

 emotional distress, the plaintiff must establish intentional and

 outrageous conduct by the defendant, proximate cause, and

 distress that is severe.”       Buckley v. Trenton Saving Fund Soc.,

 544 A.2d 857, 863 (N.J. 1988).       “The conduct must be ‘so

 outrageous in character, and so extreme in degree, as to go

 beyond all possible bounds of decency, and to be regarded as

 atrocious, and utterly intolerable in a civilized community.’”

 Id. (quoting Restatement (Second) of Torts, § 46 comment d

 (1965)).

       The Court will deny the motion to dismiss this claim under

 Federal Rule of Civil Procedure 12(b)(6).         Plaintiff has

 plausibly alleged Eighth Amendment deliberate indifference

 claims against individual defendants who have been certified as

 working within the scope of their employment.          A successful

 Eighth Amendment claim requires the plaintiff to show there has

 been the unnecessary or wanton infliction of pain, which has

 been defined as being “inconsistent with contemporary standards

 of decency . . . .”      Estelle v. Gamble, 429 U.S. 97, 103 (1976).

 Because both an Eighth Amendment claim and a tort claim of

                                      19
Case 1:18-cv-12543-NLH-AMD Document 34 Filed 07/16/20 Page 20 of 20 PageID: 263



 intentional infliction of emotional distress involve conduct

 that is “beyond all possible bounds of decency,” and the Eighth

 Amendment claim is proceeding, the Court will permit the tort

 claim to proceed as well.

 D.    New Jersey Constitution Claim

       The parties agree that the claims based on the New Jersey

 Constitution must be dismissed.        ECF No. 27-1 at 19; ECF No. 29

 at 11.   Count 10 is therefore dismissed with prejudice.

 IV. CONCLUSION

       For the reasons set forth above, Defendants’ motion to

 dismiss will be granted in part and denied in part.           An

 appropriate Order follows.



 Dated: July 16, 2020                        s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      20
